(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 CYAN, INC., ET AL. v. BEAVER COUNTY EMPLOYEES
             RETIREMENT FUND ET AL.

    CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA,

                FIRST APPELLATE DISTRICT


  No. 15–1439. Argued November 28, 2017—Decided March 20, 2018
In the wake of the 1929 stock market crash, Congress enacted two laws,
  in successive years, to promote honest practices in the securities
  markets. The Securities Act of 1933 (1933 Act) creates private rights
  of action to aid the enforcement of obligations pertaining to securities
  offerings. The Act authorizes both federal and state courts to exer-
  cise jurisdiction over those private suits and, more unusually, bars
  the removal of such suits from state to federal court. The Securities
  Exchange Act of 1934 (1934 Act), which regulates not the original is-
  suance of securities but all their subsequent trading, is also enforcea-
  ble through private rights of action. But all suits brought under the
  1934 Act fall within the exclusive jurisdiction of the federal courts.
     In 1995, the Private Securities Litigation Reform Act (Reform Act)
  amended both Acts, in order to stem perceived abuses of the class-
  action vehicle in securities litigation. The Reform Act included both
  substantive reforms, applicable in state and federal court alike, and
  procedural reforms, applicable only in federal court. Rather than
  face these new obstacles, plaintiffs began filing securities class ac-
  tions under state law.
     To prevent this end run around the Reform Act, Congress passed
  the Securities Litigation Uniform Standards Act of 1998 (SLUSA),
  whose amendments to the 1933 Act are at issue in this case. As rele-
  vant here, those amendments include two operative provisions, two
  associated definitions, and two “conforming amendments.”
     First, 15 U.S. C. §77p(b) completely disallows (in both state and
  federal courts) “covered class actions” alleging dishonest practices “in
  connection with the purchase or sale of a covered security.” Accord-
  ing to SLUSA’s definitions, the term “covered class action” means a
2            CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                        RETIREMENT FUND                                    

                              Syllabus


    class action in which “damages are sought on behalf of more than 50
    persons.” §77p(f)(2). And the term “covered security” refers to a se-
    curity listed on a national stock exchange. §77p(f)(3). Next, §77p(c)
    provides for the removal of certain class actions to federal court,
    where they are subject to dismissal. Finally, SLUSA’s “conforming
    amendments” add two new phrases to §77v(a), the 1933 Act’s juris-
    dictional provision. The first creates an exception to §77v(a)’s gen-
    eral removal bar through the language “[e]xcept as provided in sec-
    tion 77p(c).” The other—the key provision in this case—expresses a
    caveat to the general rule that state and federal courts have concur-
    rent jurisdiction over all claims to enforce the 1933 Act. With this
    conforming amendment, §77v(a) now provides that state and federal
    courts shall have concurrent jurisdiction, “except as provided in sec-
    tion 77p . . . with respect to covered class actions.” The Court refers
    to this provision as the “except clause.”
       Respondents, three pension funds and an individual (Investors),
    purchased shares of stock in petitioner Cyan, Inc., in an initial public
    offering. After the stock declined in value, the Investors brought a
    damages class action against Cyan in state court, alleging 1933 Act
    violations. They did not assert any claims based on state law. Cyan
    moved to dismiss for lack of subject matter jurisdiction, arguing that
    SLUSA’s “except clause” stripped state courts of power to adjudicate
    1933 Act claims in “covered class actions.” The Investors maintained
    that SLUSA left intact state courts’ jurisdiction over all suits—
    including “covered class actions”—alleging only 1933 Act claims. The
    state courts agreed with the Investors and denied Cyan’s motion to
    dismiss. This Court granted certiorari to decide whether SLUSA de-
    prived state courts of jurisdiction over “covered class actions” assert-
    ing only 1933 Act claims. The Court also addresses a related ques-
    tion raised by the federal Government as amicus curiae and
    addressed by the parties in briefing and argument: whether SLUSA
    enabled defendants to remove 1933 Act class actions from state to
    federal court for adjudication.
Held:
    1. SLUSA did nothing to strip state courts of their longstanding ju-
 risdiction to adjudicate class actions brought under the 1933 Act.
 Pp. 7–18.
       (a) SLUSA’s text, read most straightforwardly, leaves this juris-
 diction intact. The background rule of §77v(a)—in place since the
 1933 Act’s passage—gives state courts concurrent jurisdiction over all
 suits “brought to enforce any liability or duty created by” that stat-
 ute. And the except clause—“except as provided in section 77p of this
 title with respect to covered class actions”—ensures that in any case
 in which §77v(a) and §77p conflict, §77p will control. The critical
                    Cite as: 583 U. S. ____ (2018)                      3

                               Syllabus

question for this case is therefore whether §77p limits state-court ju-
risdiction over class actions brought under the 1933 Act. It does not.
Section 77p bars certain securities class actions based on state law
but it says nothing, and so does nothing, to deprive state courts of ju-
risdiction over class actions based on federal law. That means
§77v(a)’s background rule—under which a state court may hear the
Investors’ 1933 Act suit—continues to govern.
   Cyan argues that the except clause’s reference to “covered class ac-
tions” points the reader to §77p(f)(2), which defines that term to
mean a suit seeking damages on behalf of more than fifty persons—
without mentioning anything about whether the suit is based on
state or federal law. But that view cannot be squared with the except
clause’s wording for two independent reasons. First, the except
clause points to “section 77p” as a whole—not to paragraph 77p(f)(2).
Had Congress intended to refer to §77p(f)(2)’s definition alone, it pre-
sumably would have done so. See NLRB v. SW General, Inc., 580
U. S. ___, ___. Second, a definition, like §77p(f)(2), does not “pro-
vide[]” an “except[ion],” but instead gives meaning to a term—and
Congress well knows the difference between those two functions. Not
one of the 30-plus provisions in the 1933 and 1934 Acts using the
phrase “except as provided in . . .” cross-references a definition.
   Structure and context also support the Court’s reading of the ex-
cept clause. Because Cyan treats the broad definition of “covered
class action” as altering §77v(a)’s jurisdictional grant, its construction
would prevent state courts from deciding any 1933 Act class suits
seeking damages for more than fifty plaintiffs, thus stripping state
courts of jurisdiction over suits about securities raising no particular
national interest. That result is out of line with SLUSA’s overall
scope. Moreover, it is highly unlikely that Congress upended the 65-
year practice of state courts’ adjudicating all manner of 1933 Act cas-
es (including class actions) by way of a mere conforming amendment.
See Director of Revenue of Mo. v. CoBank ACB, 531 U.S. 316, 324.
Pp. 8–12.
     (b) Cyan’s reliance on legislative purpose and history is unavail-
ing. Pp. 12–18.
       (1) Cyan insists that the only way for SLUSA to serve the Re-
form Act’s objectives was by divesting state courts of jurisdiction over
all sizable 1933 Act class actions. Specifically, it claims that its read-
ing is necessary to prevent plaintiffs from circumventing the Reform
Act’s procedural measures, which apply only in federal court, by
bringing 1933 Act class actions in state court.
   But Cyan ignores a different way in which SLUSA served the Re-
form Act’s objectives—which the Court’s view of the statute fully ef-
fects. The Reform Act included substantive sections protecting de-
4            CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                        RETIREMENT FUND                                    

                              Syllabus


    fendants in suits brought under the federal securities laws. Plaintiffs
    circumvented those provisions by bringing their complaints of securi-
    ties misconduct under state law instead. Hence emerged SLUSA’s
    bar on state-law class actions (and its removal provision to ensure
    their dismissal)—which guaranteed that the Reform Act’s heightened
    substantive standards would govern all future securities class litiga-
    tion. SLUSA’s preamble states that the statute is designed “to limit
    the conduct of securities class actions under state law, and for other
    purposes,” 112 Stat. 3227, and this Court has underscored, over and
    over, SLUSA’s “purpose to preclude certain vexing state-law class ac-
    tions.” Kircher v. Putnam Funds Trust, 547 U.S. 633, 645, n. 12.
    That object—which SLUSA’s text actually reflects—does not depend
    on stripping state courts of jurisdiction over 1933 Act class suits, as
    Cyan proposes. For wherever those suits go forward, the Reform
    Act’s substantive protections necessarily apply.
        SLUSA also went a good distance toward ensuring that federal
    courts would play the principal role in adjudicating securities class
    actions by means of its revisions to the 1934 Act. Because federal
    courts have exclusive jurisdiction over 1934 Act claims, forcing plain-
    tiffs to bring class actions under the 1934 statute instead of state law
    also forced them to file in federal court. Pp. 12–15.
            (2) Cyan finally argues that the except clause would serve no
    purpose at all unless it works as Cyan says. But Congress could have
    envisioned the except clause as the ultimate fail-safe device, designed
    to safeguard §77p’s class-action bar come whatever might. Congress
    has been known to legislate in that hyper-vigilant way, to “remov[e]
    any doubt” as to things not particularly doubtful in the first instance.
    Marx v. General Revenue Corp., 568 U.S. 371, 383–384. If ever it
    had reason to legislate in that fashion, it was in SLUSA—whose very
    impetus lay in the success of class action attorneys in “bypass[ing]
    . . . the Reform Act.” Kircher, 547 U.S., at 636. And regardless of
    any uncertainty surrounding Congress’s reasons for drafting the ex-
    cept clause, there is no sound basis for giving that clause a broader
    reading than its language can bear, especially in light of the dramatic
    change such an interpretation would work in the 1933 Act’s jurisdic-
    tional framework. Pp. 15–18.
        2. SLUSA does not permit defendants to remove class actions alleg-
    ing only 1933 Act claims from state to federal court. The Govern-
    ment argues that §77p(c) allows defendants to remove 1933 Act class
    actions to federal court as long as they allege the kinds of misconduct
    listed in §77p(b). But most naturally read, §77p(c) refutes, not sup-
    ports, the Government’s view. Section 77p(c) allows for removal of
    “[a]ny covered class action brought in any State court involving a
    covered security, as set forth in subsection (b).” The covered class ac-
                     Cite as: 583 U. S. ____ (2018)                      5

                                Syllabus

  tions “set forth” in §77p(b) are state-law class actions alleging securi-
  ties misconduct. Federal-law suits are not “class action[s] . . . as set
  forth in subsection (b).” Thus, they remain subject to the 1933 Act’s
  removal ban. This Court has held as much, concluding that §§77p(b)
  and 77p(c) apply to the exact same universe of class actions. Kircher,
547 U.S., at 643–644. The “straightforward reading” of those two
  provisions is that removal under §77p(c) is “limited to those [actions]
  precluded by the terms of subsection (b).” Id., at 643. Pp. 18–24.
Affirmed.

  KAGAN, J., delivered the opinion for a unanimous Court.
                        Cite as: 583 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–1439
                                   _________________


CYAN, INC., ET AL., PETITIONERS v. BEAVER COUNTY
     EMPLOYEES RETIREMENT FUND, ET AL.
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

        CALIFORNIA, FIRST APPELLATE DISTRICT

                                [March 20, 2018]

   JUSTICE KAGAN delivered the opinion of the Court.
   This case presents two questions about the Securities
Litigation Uniform Standards Act of 1998 (SLUSA), 112
Stat. 3227. First, did SLUSA strip state courts of jurisdic-
tion over class actions alleging violations of only the Secu-
rities Act of 1933 (1933 Act), 48 Stat. 74, as amended, 15
U.S. C. §77a et seq.? And second, even if not, did SLUSA
empower defendants to remove such actions from state to
federal court? We answer both questions no.
                              I

                             A

  In the wake of the 1929 stock market crash, Congress
enacted two laws, in successive years, to promote honest
practices in the securities markets. The 1933 Act required
companies offering securities to the public to make “full
and fair disclosure” of relevant information. Pinter v.
Dahl, 486 U.S. 622, 646 (1988). And to aid enforcement of
those obligations, the statute created private rights of
action. Congress authorized both federal and state courts
to exercise jurisdiction over those private suits. See
§22(a), 48 Stat. 86 (“The district courts of the United
2        CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                    RETIREMENT FUND                          

                      Opinion of the Court 


States . . . shall have jurisdiction[,] concurrent with State
and Territorial courts, of all suits in equity and actions at
law brought to enforce any liability or duty created by this
title”). More unusually, Congress also barred the removal
of such actions from state to federal court. Id., at 87 (“No
case arising under this title and brought in any State
court of competent jurisdiction shall be removed to any
court of the United States”). So if a plaintiff chose to bring
a 1933 Act suit in state court, the defendant could not
change the forum.
   Congress’s next foray, the Securities Exchange Act of
1934 (1934 Act), operated differently. See 48 Stat. 881, as
amended, 15 U.S. C. §78a et seq. That statute regulated
not the original issuance of securities but instead all their
subsequent trading, most commonly on national stock
exchanges. See Blue Chip Stamps v. Manor Drug Stores,
421 U.S. 723, 752 (1975). The 1934 Act, this Court held,
could also be enforced through private rights of action.
See id., at 730, and n. 4. But Congress determined that all
those suits should fall within the “exclusive jurisdiction” of
the federal courts. §27, 48 Stat. 902–903. So a plaintiff
could never go to state court to litigate a 1934 Act claim.
   In 1995, the Private Securities Litigation Reform Act
(Reform Act), 109 Stat. 737, amended both the 1933 and
the 1934 statutes in mostly identical ways. Congress
passed the Reform Act principally to stem “perceived
abuses of the class-action vehicle in litigation involving
nationally traded securities.” Merrill Lynch, Pierce, Fen-
ner & Smith Inc. v. Dabit, 547 U.S. 71, 81 (2006). Some of
the Reform Act’s provisions made substantive changes to
the 1933 and 1934 laws, and applied even when a 1933
Act suit was brought in state court. For instance, the
statute created a “safe harbor” from federal liability for
certain “forward-looking statements” made by company
officials. 15 U.S. C. §77z–2 (1933 Act); §78u–5 (1934 Act).
Other Reform Act provisions modified the procedures used
                 Cite as: 583 U. S. ____ (2018)            3

                     Opinion of the Court

in litigating securities actions, and applied only when such
a suit was brought in federal court. To take one example,
the statute required a lead plaintiff in any class action
brought under the Federal Rules of Civil Procedure to file
a sworn certification stating, among other things, that he
had not purchased the relevant security “at the direction
of plaintiff ’s counsel.”     §77z–1(a)(2)(A)(ii) (1933 Act);
§78u–4(a)(2)(A)(ii) (1934 Act).
  But the Reform Act fell prey to the law of “unintended
consequence[s].” Dabit, 547 U.S., at 82. As this Court
previously described the problem: “Rather than face the
obstacles set in their path by the Reform Act, plaintiffs
and their representatives began bringing class actions
under state law.” Ibid. That “phenomenon was a novel
one”—and an unwelcome one as well. Ibid. To prevent
plaintiffs from circumventing the Reform Act, Congress
again undertook to modify both securities laws.
  The result was SLUSA, whose amendments to the 1933
Act are at issue in this case. Those amendments include,
as relevant here, two operative provisions, two associated
definitions, and two “conforming amendments” to the 1933
law’s jurisdictional section. 112 Stat. 3230. (SLUSA’s
amendments to the 1934 Act include essentially the same
operative provisions and definitions. See Dabit, 547 U.S.,
at 82, n. 6. But Congress decided that the 1934 law’s
exclusive jurisdiction provision needed no conforming
amendments.) The added material—now found in §§77p
and 77v(a) and set out in full in this opinion’s appendix—
goes as follows.
  First, §77p(b) altogether prohibits certain securities
class actions based on state law. That provision—which
we sometimes (and somewhat prosaically) refer to as the
state-law class-action bar—reads:
      “No covered class action based upon the statutory or
    common law of any State . . . may be maintained in
4        CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                    RETIREMENT FUND                         

                      Opinion of the Court 


    any State or Federal court by any private party
    alleging—
    “(1) an untrue statement or omission of a material fact
    in connection with the purchase or sale of a covered
    security; or
    “(2) that the defendant used or employed any manipu-
    lative or deceptive device or contrivance in connection
    with the purchase or sale of a covered security.”
According to SLUSA’s definitions, the term “covered class
action” means a class action in which “damages are sought
on behalf of more than 50 persons.” §77p(f)(2). And the
term “covered security” refers to a security listed on a
national stock exchange.       §77p(f)(3) (cross-referencing
§77r(b)). So taken all in all, §77p(b) completely disallows
(in both state and federal courts) sizable class actions that
are founded on state law and allege dishonest practices
respecting a nationally traded security’s purchase or sale.
   Next, §77p(c) provides for the removal of certain class
actions to federal court, as well as for their subsequent
disposition:
      “Any covered class action brought in any State court
    involving a covered security, as set forth in subsection
    (b) of this section, shall be removable to the Federal
    district court for the district in which the action is
    pending, and shall be subject to subsection (b) of this
    section.”
The first chunk of that provision identifies the removable
cases, partly by way of a cross-reference (“as set forth in
subsection (b)”) to the just-described class-action bar. The
final clause of the provision (“and shall be subject to sub-
section (b)”) indicates what should happen to a barred
class suit after it has been removed: The “proper course is
to dismiss” the action. Kircher v. Putnam Funds Trust,
547 U.S. 633, 644 (2006). As this Court has explained,
                 Cite as: 583 U. S. ____ (2018)             5

                     Opinion of the Court

§77p(c) “avails a defendant of a federal forum in contem-
plation not of further litigation over the merits of a claim
brought in state court, but of termination of the proceed-
ings altogether.” Id., at 645, n. 12. The point of providing
that option, everyone here agrees, was to ensure the dis-
missal of a prohibited state-law class action even when a
state court “would not adequately enforce” §77p(b)’s bar.
Brief for United States as Amicus Curiae 3; see Brief for
Petitioners 7; Brief for Respondents 20.
  Finally, the 1933 Act’s jurisdictional provision, codified
at §77v(a), now includes two new phrases framed as ex-
emptions—SLUSA’s self-described “conforming amend-
ments.” 112 Stat. 3230; see supra, at 3. The less signifi-
cant of the pair, for our purposes, reflects the allowance
for removing certain class actions described above.
Against the backdrop of the 1933 Act’s general removal
bar, see supra, at 2, that added (italicized) material reads:
    “Except as provided in section 77p(c) of this title, no
    case arising under this subchapter and brought in any
    State court of competent jurisdiction shall be removed
    to any court of the United States.”
The more important of the conforming amendments in this
case expresses a caveat to the general rule, see supra, at
1–2, that state and federal courts have concurrent juris-
diction over all claims to enforce the 1933 Act. As amended
(again, with the new material in italics), the relevant
sentence now reads:
    “The district courts of the United States . . . shall have
    jurisdiction[,] concurrent with State and Territorial
    courts, except as provided in section 77p of this title
    with respect to covered class actions, of all suits in eq-
    uity and actions at law brought to enforce any liability
    or duty created by this subchapter.”
Throughout this opinion, we refer to the italicized words
6         CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                     RETIREMENT FUND                                  

                       Opinion of the Court 


just above as the “except clause.” Its meaning is at the
heart of the parties’ dispute in this Court.
                              B
   The petitioners in this case are Cyan, a telecommunica-
tions company, and its officers and directors (together,
Cyan). The respondents are three pension funds and an
individual (together, Investors) who purchased shares of
Cyan stock in an initial public offering. After the stock
declined in value, the Investors brought a damages class
action against Cyan in California Superior Court. Their
complaint alleges that Cyan’s offering documents con-
tained material misstatements, in violation of the 1933
Act. It does not assert any claims based on state law.
   Cyan moved to dismiss the Investors’ suit for lack of
subject matter jurisdiction. It argued that what we have
termed SLUSA’s “except clause”—i.e., the amendment
made to §77v(a)’s concurrent-jurisdiction grant—stripped
state courts of power to adjudicate 1933 Act claims in
“covered class actions.” The Investors did not dispute that
their suit qualifies as such an action under SLUSA’s
definition, see §77p(f )(2). But they maintained that
SLUSA left intact state courts’ jurisdiction over all suits—
including “covered class actions”—alleging only 1933 Act
claims. The California Superior Court agreed with the
Investors and denied Cyan’s motion to dismiss. See App.
to Pet. for Cert. 6a. The state appellate courts then denied
review of that ruling. See id., at 15a–16a.
   We granted Cyan’s petition for certiorari, 581 U. S. ___
(2017), to resolve a split among state and federal courts
about whether SLUSA deprived state courts of jurisdiction
over “covered class actions” asserting only 1933 Act
claims.1
——————
  1 Compare, e.g., Luther v. Countrywide Financial Corp., 195 Cal. App.
4th 789, 797–798, 125 Cal. Rptr. 3d 716, 721 (2011) (holding that state
                     Cite as: 583 U. S. ____ (2018)                   7

                         Opinion of the Court

  In opposing Cyan’s jurisdictional position here, the
Federal Government as amicus curiae raised another
question: whether SLUSA enabled defendants to remove
1933 Act class actions from state to federal court for adju-
dication. See Brief for United States as Amicus Curiae
23–31. That question is not directly presented because
Cyan never attempted to remove the Investors’ suit. But
the removal issue is related to the parties’ jurisdictional
arguments, and both Cyan and the Investors addressed it
in briefing and argument. See Brief for Petitioners 39–40;
Brief for Respondents 31–35; Tr. of Arg. 31, 53–56, 74–76,
80. Accordingly, we consider as well the scope of §77p(c)’s
removal authorization.
                            II
  By its terms, §77v(a)’s “except clause” does nothing to
deprive state courts of their jurisdiction to decide class
actions brought under the 1933 Act. And Cyan’s various
appeals to SLUSA’s purposes and legislative history fail to
overcome the clear statutory language. The statute says
what it says—or perhaps better put here, does not say
what it does not say. State-court jurisdiction over 1933
Act claims thus continues undisturbed.2


——————
courts have jurisdiction over covered class actions alleging only 1933
Act claims), with, e.g., Knox v. Agria Corp., 613 F. Supp. 2d 419, 425
(SDNY 2009) (holding that state courts lack jurisdiction over such
actions).
   2 This Court has often applied a “presumption in favor of concurrent

state court jurisdiction” when interpreting federal statutes. Mims v.
Arrow Financial Services, LLC, 565 U.S. 368, 378 (2012) (quoting
Tafflin v. Levitt, 493 U.S. 455, 458–459 (1990)). Cyan argues that the
presumption should not apply here because SLUSA included explicit
“language addressing state-court jurisdiction” and “the only question is
[its] scope.” Reply Brief 22. We need not address that contention
because SLUSA’s text precludes Cyan’s position without aid from any
presumption.
8        CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                    RETIREMENT FUND                          

                      Opinion of the Court 


                                A
  SLUSA’s text, read most straightforwardly, leaves in
place state courts’ jurisdiction over 1933 Act claims, in-
cluding when brought in class actions. Recall that the
background rule of §77v(a)—in place since the 1933 Act’s
passage—gives state courts concurrent jurisdiction over
all suits “brought to enforce any liability or duty created
by” that statute. See supra, at 1–2. The except clause—
once again, “except as provided in section 77p of this title
with respect to covered class actions”—is drafted as a
limitation on that rule: It ensures that in any case in
which §77v(a) and §77p come into conflict, §77p will con-
trol. The critical question for this case is therefore whether
§77p limits state-court jurisdiction over class actions
brought under the 1933 Act. It does not. As earlier de-
scribed, §77p bars certain securities class actions based on
state law. See §77p(b); supra, at 3–4. And as a corollary of
that prohibition, it authorizes removal of those suits so
that a federal court can dismiss them. See §77p(c); supra,
at 4–5. But the section says nothing, and so does nothing,
to deprive state courts of jurisdiction over class actions
based on federal law. That means the background rule of
§77v(a)—under which a state court may hear the Inves-
tors’ 1933 Act suit—continues to govern.
   Cyan offers an alternative reading, in which one of
SLUSA’s definitional provisions works to alter state-court
jurisdiction. According to Cyan, the except clause’s refer-
ence to “covered class actions” points the reader to, and
only to, §77p(f )(2)’s definition of that term. See Brief for
Petitioners 16. And that definition states that a “covered
class action” is a suit seeking damages on behalf of more
than 50 persons—without mentioning anything about
whether the suit is based on state or federal law. Cyan
thus concludes that the except clause exempts all sizable
class actions—including the Investors’ suit—from
                      Cite as: 583 U. S. ____ (2018)                     9

                          Opinion of the Court

§77v(a)’s conferral of jurisdiction on state courts.
   But that view cannot be squared with the except
clause’s wording for two independent reasons. To start
with, the except clause points to “section 77p” as a whole—
not to paragraph 77p(f )(2). Cyan wants to cherry pick
from the material covered by the statutory cross-reference.
But if Congress had intended to refer to the definition in
§77p(f )(2) alone, it presumably would have done so—just
by adding a letter, a number, and a few parentheticals. As
this Court recently explained, “Congress often drafts
statutes with hierarchical schemes—section, subsection,
paragraph, and on down the line.” NLRB v. SW General,
Inc., 580 U. S. ___, ___ (2017) (slip op., at 9). And “[w]hen
Congress want[s] to refer only to a particular subsection or
paragraph, it sa[ys] so.” Ibid. It said no such thing in the
except clause.
   In any event, the definitional paragraph on which Cyan
relies cannot be read to “provide[ ]” an “except[ion]” to the
rule of concurrent jurisdiction, in the way SLUSA’s except
clause requires. A definition does not provide an excep-
tion, but instead gives meaning to a term—and Congress
well knows the difference between those two functions.
Thousands of statutory provisions use the phrase “except
as provided in . . .” followed by a cross-reference in order to
indicate that one rule should prevail over another in any
circumstance in which the two conflict; we count more
than 30 such constructions in the 1933 and 1934 Acts
alone.3    Not one of those 30-plus provisions cross-
——————
  3 See,  e.g., §77k(f )(1) (announcing a general rule of joint and several
liability, “[e]xcept as provided in paragraph (2),” which sets out a
different liability rule for outside directors); §77p(a) (announcing a
general rule that “the rights and remedies provided” under the statute
do not displace others, “[e]xcept as provided in subsection (b),” which
restricts the right to bring class actions based on state law); §77z–2(c)
(announcing a general safe harbor for certain forward-looking state-
ments, “[e]xcept as provided in subsection (b),” which excludes protec-
10          CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                       RETIREMENT FUND                      

                         Opinion of the Court 


references a definition; nor has Cyan pointed to a single
such example from the whole rest of the U. S. Code. And
the Congress enacting SLUSA had no reason to attempt
that peculiar maneuver for the first time. If Congress had
wanted to deprive state courts of jurisdiction over 1933
Act class actions, it had an easy way to do so: just insert
into §77p an exclusive federal jurisdiction provision (like
the 1934 Act’s) for such suits. That rule, when combined
with the except clause, would have done the trick because
it would have “provided” an “except[ion]” to §77v(a)’s grant
of concurrent jurisdiction; by contrast, a mere definition of
“covered class action” (as a damages suit on behalf of 50-
plus people) does not so provide.
   SLUSA’s other conforming amendment illustrates the
two ways in which Cyan’s construction of the except clause
departs from its language. Recall that §77v(a) includes a
general bar on removal. See supra, at 2. And recall that
SLUSA appended to that prohibition the phrase “[e]xcept
as provided in section 77p(c)” to reflect the statute’s new
permission to remove certain class actions. See supra,
at 5. In that “except as provided” phrase—just four sen-
tences down from the except clause central to this case—
Congress pinpointed a subsection of §77p, rather than
citing the entire section for only one of its parts. Still
more, that cross-referenced subsection contains an opera-
tive provision that could limit a rule, rather than a mere
definition of a statutory term. In short, Congress wrote
the removal bar’s except clause in just the way a reader of
legislation would expect—and not in the wholly irregular
way Cyan proposes for the except clause at issue here.
Especially given the two provisions’ “interrelationship and
close proximity,” Commissioner v. Lundy, 516 U.S. 235,
250 (1996), the one conforming amendment highlights how
far Cyan seeks to stretch the text of the other.
—————— 

tion for a subset of them). 

                  Cite as: 583 U. S. ____ (2018)           11

                      Opinion of the Court

   Cyan’s interpretation also fits poorly with the remainder
of the statutory scheme. Because Cyan treats the broad
definition of “covered class action” as altering §77v(a)’s
jurisdictional grant, its construction would prevent state
courts from deciding any 1933 Act class suits seeking
damages for more than 50 plaintiffs. That would include
suits not involving a “covered security”—i.e., a security
traded on a national stock exchange. §77p(f )(3); Brief for
Petitioners 29 (conceding that point). But this Court has
emphasized that SLUSA’s operative provisions (including
its state-law class-action bar, see §77p(b)) apply to only
“transactions in covered securities”: The statute “ex-
presses no concern” with “transactions in uncovered securi-
ties”—precisely because they are not traded on national
markets. Chadbourne & Parke LLP v. Troice, 571 U.S.
377, ___ (2014) (slip. op., at 9); see Brief for United States
as Amicus Curiae 16–17 (SLUSA does not regard suits
involving uncovered securities as “a matter of distinct
federal concern”). Those securities, the Court explained,
are “primarily of state concern,” and SLUSA “maintains
state legal authority” to address them. Chadbourne, 571
U. S., at ___ (slip op., at 13). Except that under Cyan’s
view, SLUSA would not. Instead, the law would strip
state courts of jurisdiction over suits about securities
raising no particular national interest. That result is out
of line with SLUSA’s overall scope.
   And finally, Cyan’s take on the except clause reads too
much into a mere “conforming amendment.” 112 Stat.
3230. The change Cyan claims that clause made to state-
court jurisdiction is the very opposite of a minor tweak.
When Congress passed SLUSA, state courts had for 65
years adjudicated all manner of 1933 Act cases, including
class actions. Indeed, defendants could not even remove
those cases to federal court, as schemes of concurrent
jurisdiction almost always allow. See supra, at 2. State
courts thus had as much or more power over the 1933
12       CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                    RETIREMENT FUND                         

                      Opinion of the Court 


Act’s enforcement as over any federal statute’s. To think
Cyan right, we would have to believe that Congress up-
ended that entrenched practice not by any direct means,
but instead by way of a conforming amendment to §77v(a)
(linked, in its view, with only a definition). But Congress
does not make “radical—but entirely implicit—change[s]”
through “technical and conforming amendments.” Direc-
tor of Revenue of Mo. v. CoBank ACB, 531 U.S. 316, 324
(2001) (internal quotation marks omitted). Or to use the
more general (and snappier) formulation of that rule,
relevant to all “ancillary provisions,” Congress does not
“hide elephants in mouseholes.” Whitman v. American
Trucking Assns., Inc., 531 U.S. 457, 468 (2001). That is
yet one more reason to reject Cyan’s view of SLUSA’s text.
                             B
  Faced with such recalcitrant statutory language, Cyan
stakes much of its case on legislative purpose and history.
See Brief for Petitioners 20–33, 36–37; Reply Brief 7–11,
17–21. Its claims come in two forms—one relating to the
goals of SLUSA as a whole and the other relating to the
aims of the except clause. Even assuming clear text can
ever give way to purpose, Cyan would need some monster
arguments on this score to create doubts about SLUSA’s
meaning. The points Cyan raises come nowhere close to
that level.
                              1
  According to Cyan’s broad purposive argument, Con-
gress could not “make good on the promise of the Reform
Act”—which was its principal intention in enacting
SLUSA—without divesting state courts of jurisdiction over
all sizable 1933 Act class actions. Brief for Petitioners 20.
Remember that the Reform Act contained a number of
procedural measures (for example, a sworn-certification
requirement for lead plaintiffs, see §77z–1(a)(2)(A)) that
                  Cite as: 583 U. S. ____ (2018)           13

                      Opinion of the Court

apply only in federal court. See supra, at 2–3. Plaintiffs
bringing 1933 Act class actions could avoid those provi-
sions simply by filing in state court; after all, those suits
were not even removable by defendants. “So,” Cyan
claims, “Congress enacted SLUSA to finish the job”—by
shutting down the state forum and shifting all 1933 Act
class actions to the federal one. Brief for Petitioners 21.
In support of that view, Cyan cites several statements in
SLUSA’s legislative reports—in particular, that SLUSA’s
purpose was “to prevent plaintiffs from seeking to evade
the protections that Federal law provides against abusive
litigation by filing suit in State, rather than in Federal,
court.” H. R. Conf. Rep. No. 105–803, p. 13 (1998); see
H. R. Rep. No. 105–640, pp. 8–9 (1998); S. Rep. No. 105–
182, p. 3 (1998).
   But to begin with, Cyan ignores a different way in which
SLUSA “serve[d] the [Reform Act’s] objectives,” Brief for
Petitioners 11—which our view of the statute fully effects.
Recall that the Reform Act also included substantive
sections protecting defendants (like a safe harbor for
forward-looking statements) in suits brought under the
federal securities laws. See §77z–2; supra, at 2. Plaintiffs
could—and did—avoid those provisions by bringing their
complaints of securities misconduct under state law in-
stead. See supra, at 3. Hence emerged SLUSA’s bar on
state-law class actions (and its removal provision to en-
sure their dismissal)—which guaranteed that the Reform
Act’s heightened substantive standards would govern all
future securities class litigation. SLUSA itself highlights
that aim: Its preamble states that the statute is designed
“to limit the conduct of securities class actions under State
law, and for other purposes.” 112 Stat. 3227. So too, this
Court has underscored, over and over, SLUSA’s “purpose
to preclude certain vexing state-law class actions.”
Kircher, 547 U.S., at 645, n. 12; see Dabit, 547 U.S., at 82
(SLUSA stopped plaintiffs from “bringing class actions
14       CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                    RETIREMENT FUND                        

                      Opinion of the Court 


under state law”); Amgen Inc. v. Connecticut Retirement
Plans and Trust Funds, 568 U.S. 455, 476 (2013) (SLUSA
“curtailed plaintiffs’ ability to evade the [Reform Act] by
bringing class-action suits under state rather than federal
law”). That object—which SLUSA’s text actually re-
flects—does not depend on stripping state courts of juris-
diction over 1933 Act class suits, as Cyan proposes. For
wherever those suits go forward, the Reform Act’s sub-
stantive protections necessarily apply.
   Still more, SLUSA ensured that federal courts would
play the principal role in adjudicating securities class
actions by means of its revisions to the 1934 Act. As
explained earlier, SLUSA amended that statute in the
same main way it did the 1933 Act—by adding a state-law
class-action bar. See §78bb(f )(1); supra, at 3. But there,
the change had a double effect: Because federal courts
have exclusive jurisdiction over 1934 Act claims, forcing
plaintiffs to bring class actions under the 1934 statute
instead of state law also forced them to file in federal
court. That meant the bulk of securities class actions
would proceed in federal court—because the 1934 Act
regulates all trading of securities whereas the 1933 Act
addresses only securities offerings.        See Blue Chip
Stamps, 421 U.S., at 752 (characterizing the 1933 Act as
“a far narrower statute”). So even without Cyan’s con-
trived reading of the except clause, SLUSA largely accom-
plished the purpose articulated in its Conference Report:
moving securities class actions to federal court.
   To be sure, “largely” does not mean “entirely”—but then
again, we do not generally expect statutes to fulfill 100%
of all of their goals. See, e.g., Freeman v. Quicken Loans,
Inc., 566 U.S. 624, 637 (2012) (“No legislation pursues its
purposes at all costs” (internal quotation marks and alter-
ations omitted)). Under our reading of SLUSA, all covered
securities class actions must proceed under federal law;
most (i.e., those alleging 1934 Act claims) must proceed in
                  Cite as: 583 U. S. ____ (2018)           15

                      Opinion of the Court

federal court; some (i.e., those alleging 1933 Act claims)
may proceed in state court. We do not know why Congress
declined to require as well that 1933 Act class actions be
brought in federal court; perhaps it was because of the
long and unusually pronounced tradition of according
authority to state courts over 1933 Act litigation. See
supra, at 11–12. But in any event, we will not revise that
legislative choice, by reading a conforming amendment
and a definition in a most improbable way, in an effort to
make the world of securities litigation more consistent or
pure. This Court has long rejected the notion that “what-
ever furthers the statute’s primary objective must be the
law.” Rodriguez v. United States, 480 U.S. 522, 526
(1987) (per curiam). Even if Congress could or should
have done more, still it “wrote the statute it wrote—
meaning, a statute going so far and no further.” Michigan
v. Bay Mills Indian Community, 572 U. S. ___, ___ (2014)
(slip op., at 11) (internal quotation marks omitted).
                                2
   Yet Cyan has a final argument—that the except clause
would serve no purpose at all unless it works as Cyan
says. See Brief for Petitioners 32–33; Reply Brief 8–11.
Here, Cyan relies on an indubitable puzzle. Section
77v(a), as amended by SLUSA, gives state courts jurisdic-
tion over 1933 Act suits “except as provided in §77p.” But
§77p provides a bar on only certain state-law suits. So,
Cyan contends, unless we take up its invitation to look to
§77p(f )(2)’s definition of “covered class action,” the except
clause excepts “exactly nothing.” Reply Brief 8. (To use
an example of our own, it would be as if a parent told her
child “you may have fruit after dinner, except for lolli-
pops.”) What on earth, Cyan asks, would be the point of
such a provision?
   The Investors answer that question with a theory about
why Congress enacted the except clause. In their view,
16       CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                    RETIREMENT FUND                         

                      Opinion of the Court 


the clause was meant to deal with “mixed” securities class
actions—containing both claims brought under the 1933
Act and claims arising under state law. See Brief for
Respondents 12–13. If not for the except clause, the In-
vestors posit, state courts would have been uncertain
about how to handle those suits. Section 77p clearly
instructs courts not to adjudicate the state-law claims; but
(the Investors continue) §77v(a) gives state courts jurisdic-
tion over entire “actions” brought to enforce the 1933 Act,
even if they include additional state-law claims. What,
then, to do? According to the Investors, the except clause’s
purpose was to resolve that statutory conflict by making
clear that §77p trumps §77v(a)—in other words, that a
state court may not entertain state-law claims precluded
by §77p(b) even when they are conjoined with 1933 Act
claims falling within §77v(a)’s grant of jurisdiction.
   Truth be told, we are not sure whether Congress had
that issue in mind. On the one hand (and contrary to
what the Investors say), we doubt that the except clause
was really necessary to address mixed class actions. Even
without that clause, a competent state court faced with
such a suit would understand that §77p requires dismissal
of the state-law claims—and that §77v(a)’s jurisdictional
grant over 1933 Act suits is not to the contrary. But on
the other hand (and now supporting the Investors’ princi-
pal point), Congress may have thought that class-action
lawyers would still try to circumvent SLUSA by tacking a
1933 Act claim onto a forbidden state-law class action, on
the off chance of finding an error-prone judge. (After all,
the worst that could happen was that the court would
throw out the state-law claims, leaving the plaintiff with a
permissible 1933 Act suit.) To prevent such gamesman-
ship—to make clear beyond peradventure that courts
could not entertain the state-law half of mixed class ac-
tions—Congress might have added the except clause.
   But even if Congress never specifically considered mixed
                      Cite as: 583 U. S. ____ (2018)                       17

                           Opinion of the Court

suits, it could well have added the except clause in a more
general excess of caution—to safeguard §77p’s class-action
bar come whatever might. This Court has encountered
many examples of Congress legislating in that hyper-
vigilant way, to “remov[e] any doubt” as to things not
particularly doubtful in the first instance. Marx v. Gen-
eral Revenue Corp., 568 U.S. 371, 383–384 (2013) (citing
Ali v. Federal Bureau of Prisons, 552 U.S. 214, 226 (2008);
Fort Stewart Schools v. FLRA, 495 U.S. 641, 646 (1990)).
(The idea, to return to our prior example, is to make sure
that even if the child thinks orange lollipops count as fruit,
she will not act on that view.) And if ever Congress had
reason to legislate in that fashion, it was in SLUSA—
whose very impetus lay in the success of class-action
attorneys in “bypass[ing] . . . the Reform Act.” Kircher,
547 U.S., at 636. Heedful of that history of machinations,
Congress may have determined to eliminate any risk—
even if unlikely or at the time unknown—that a pre-
existing grant of power to state courts could be used to
obstruct SLUSA’s new limitation on what they could
decide. And so (this alternative explanation goes) Con-
gress enacted the except clause—which, in insisting that
the limitation prevailed, would function as the ultimate
(though with any luck, unneeded) fail-safe device.4
——————
  4 In line with this precautionary function, the except clause could do

some work to protect §77p’s state-law class-action bar in a set of suits
beyond mixed cases. As this Court recently noted, some state-law
securities claims “rise[ ] or fall[ ] on the plaintiff ’s ability to prove the
violation” of a federal securities statute. Merrill Lynch, Pierce, Fenner
& Smith Inc. v. Manning, 578 U. S. ___, ___ (2016) (slip op., at 7)
(addressing the 1934 Act). In such cases, we held, the state-law claims
are “brought to enforce” a liability created by the federal statute, and
thus fall within that law’s jurisdictional provision. See id., at ___ (slip
op., at 8). In the absence of the except clause, then, class-action law-
yers might well have argued that such state-law claims could be adju-
dicated under §77v(a) notwithstanding §77p’s bar. Once again, we
think most courts would have rejected that claim and decided that §77p
18        CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                     RETIREMENT FUND                              

                       Opinion of the Court 


   But the most important response to this purposive
argument echoes what we have said before about the
weaknesses of Cyan’s own construction of the except
clause. In the end, the uncertainty surrounding Con-
gress’s reasons for drafting that clause does not matter.
Nor does the possibility that the risk Congress addressed
(whether specific or inchoate) did not exist. Because irre-
spective of those points, we have no sound basis for giving
the except clause a broader reading than its language can
bear. And that is especially true in light of the dramatic
change such an interpretation would work in the 1933
Act’s jurisdictional framework. Whatever questions re-
main as to the except clause’s precise purpose—and we do
not gainsay there are some—they do not give us permis-
sion to devise a statute (and at that, a transformative one)
of our own.
                             III
   Our last task is to address the Federal Government’s
proposed halfway-house position. The Government rejects
Cyan’s view that SLUSA stripped state courts of jurisdic-
tion over 1933 Act class actions, for roughly the same
reasons we have given. See Brief for United States as
Amicus Curiae 11–23. But like Cyan, the Government
believes that “Congress would not have been content to
leave” such suits “stuck in state court,” where the Reform
Act’s procedural protections do not apply. Id., at 15 (in-
ternal quotation marks omitted). So the Government
offers a reading of SLUSA—in particular, of §77p(c)—that
would allow defendants to remove 1933 Act class actions
to federal court, as long as they allege the kinds of mis-
conduct listed in §77p(b) (e.g., false statements or decep-
tive devices in connection with a covered security’s pur-

—————— 

controls—but the except clause eliminates any chance of a contrary 

holding. 

                  Cite as: 583 U. S. ____ (2018)            19

                      Opinion of the Court

chase or sale). See id., at 24–25.
  But most naturally read, §77p(c)—SLUSA’s exception to
the 1933 Act’s general bar on removal—refutes, not sup-
ports, the Government’s view. Once again, see supra, at 4,
§77p(c) reads as follows:
    “Any covered class action brought in any State court
    involving a covered security, as set forth in subsection
    (b) of this section, shall be removable to the Federal
    district court for the district in which the action is
    pending, and shall be subject to subsection (b) of this
    section.”
In other words, the covered class actions described in
§77p(b) can be removed to federal court (and, once there,
shall be subject to dismissal because precluded, see supra,
at 5). And which are the covered class actions described in
§77p(b)? By this point, no one should have to be reminded:
They are state-law class actions alleging securities mis-
conduct. See §77p(b) (prohibiting “class action[s] based
upon the statutory or common law of any State”). So those
state-law suits are removable. But conversely, federal-law
suits like this one—alleging only 1933 Act claims—are not
“class action[s] . . . as set forth in subsection (b).” So they
remain subject to the 1933 Act’s removal ban.
   In fact, this Court already held as much, by concluding
in Kircher that §§77p(b) and 77p(c) apply to the exact
same universe of class actions. See 547 U.S., at 643–644.
Kircher involved a securities suit that was unaffected by
§77p(b)’s class-action bar—there, not because it was based
on federal law but because it involved a form of conduct
falling outside that subsection. The Court of Appeals
decided that the suit could be removed under §77p(c) even
though it was not precluded by §77p(b), thinking (as we
later put it) that the removal issue and “the preclusion
issue [were] distinct.” Id., at 638. We flatly rejected that
understanding of the relationship between §77p(b) and
20         CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                      RETIREMENT FUND                                  

                        Opinion of the Court 


§77p(c). The “straightforward reading” of those two provi-
sions, we explained, is that removal is “limited to those
[actions] precluded by the terms of subsection (b).” Id., at
643. And if that were not clear enough, we said it again:
Removal under §77p(c) is “restricted to precluded actions
defined by subsection (b).” Id., at 643–644. And just to
pound the point home, we said it yet a third time: “A
covered [class] action is removable if it is precluded.” Id.,
at 646. Kircher thus forecloses the Government’s argu-
ment. Section 77p(b) does not preclude federal-law class
actions. So under our decision, §77p(c) does not authorize
their removal.5
  The Government responds with a novel way of under-
standing §77p(c), which it thinks would allow us to disre-
gard Kircher when a class action like this one is based on
federal law. In the Government’s view, first presented at
oral argument, see Tr. of Oral Arg. 32–33, the words “as
set forth in subsection (b)” do not modify the entire preced-
ing phrase (basically, any large class action involving a
covered security). Instead, the Government claims, those
words modify only the shorter phrase “involving a covered
security.” To support that view, the Government invokes
the “rule of the last antecedent”—under which “the limit-
ing clause is most naturally applied to the thing that
comes immediately before it.” Id., at 36. The Government
——————
  5 In light of SLUSA’s text and Kircher’s holding, it should come as no

surprise that all seven Courts of Appeals to have considered the matter
have concluded that §77p(c) allows removal of only class actions falling
within §77p(b)’s prohibition. See Campbell v. American Int’l Group,
Inc., 760 F.3d 62, 64 (CADC 2014); Hidalgo-Velez v. San Juan Asset
Management, 758 F.3d 98, 103 (CA1 2014); Appert v. Morgan Stanley
Dean Witter, Inc., 673 F.3d 609, 615–616 (CA7 2012); Madden v.
Cowen & Co., 576 F.3d 957, 965 (CA9 2009); Sofonia v. Principal Life
Ins. Co., 465 F.3d 873, 876 (CA8 2006); Dabit v. Merrill Lynch, Pierce,
Fenner & Smith, Inc., 395 F.3d 25, 33 (CA2 2005), vacated on other
grounds, 547 U.S. 71 (2006); Behlen v. Merrill Lynch, 311 F.3d 1087,
1092 (CA11 2002).
                 Cite as: 583 U. S. ____ (2018)           21

                     Opinion of the Court

then presents a theory of how subsection (b) “set[s] forth”
the “involv[ement]” of a covered security. “[T]o figure out
what that means,” the Government contends, “you look at
[§77p](b)(1) and (b)(2), which talk about certain types of
misconduct”—for example, false statements or deceptive
devices in connection with a covered security’s sale. Id., at
33–34. As long as conduct of that kind is implicated in a
suit, the Government concludes, it can be removed—even
if it is based on federal law and thus does not fall within
§77p(b) as a whole. That view is consistent with Kircher’s
result because the action there did not involve the conduct
described in §§77p(b)(1) and (2). And as to Kircher’s ra-
tionale . . . well, we should feel free to ignore it.
   But even putting aside respect for precedent, that ar-
gument is in many ways flawed. To start with, the Gov-
ernment provides no good reason to think that “as set
forth in subsection (b)” modifies only the phrase “involving
a covered security.” As stated above, the most natural
way to view the modifier is as applying to the entire pre-
ceding clause—again, “[a]ny covered class action brought
in any State court involving a covered security.” See
supra, at 19. That is so because that clause hangs together
as a unified whole, referring to a single thing (a type of
class action). Consider the following, grammatically iden-
tical construction: “The woman dressed to the nines carry-
ing an umbrella, as shown in the picture . . .” Would
anyone think that “as shown in the picture” referred to
anything less than the well-attired and rain-ready woman?
No. And so too here, the modifier goes back to the begin-
ning of the preceding clause. The rule of the last anteced-
ent is not to the contrary. We have applied that rule when
the alternative reading would “stretch[ ] the modifier too
far” by asking it to qualify a remote or otherwise discon-
nected phrase. Jama v. Immigration and Customs En-
forcement, 543 U.S. 335, 342 (2005); Lockhart v. United
States, 577 U. S. ___, ___ (2016) (slip op., at 4) (using the
22         CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                      RETIREMENT FUND                                  

                        Opinion of the Court 


rule “where it takes more than a little mental energy to
process” a statute’s component parts, “making it a heavy
lift to carry the modifier across them all”).6 By contrast,
we have not applied the rule when the modifier directly
follows a concise and “integrated” clause. Jama, 543 U.S.,
at 344, n. 4. As it does here.
   But let us assume that the rule of the last antecedent
governs: The Government then misapplies it by attaching
the modifier to something more than the last thing before
it. The rule, correctly used, would insist that “as set forth
in subsection (b)” modifies only “a covered security”—
because that is the closest “noun or noun phrase” that the
modifier could reasonably reference. A. Scalia & B. Gar-
ner, Reading Law: The Interpretation of Legal Texts 144
(2012) (quoting R. Burchfield, Fowler’s Modern English
Usage (3d ed. 1996)). But that standard way of applying
the rule would not aid the Government’s construction, so it
goes back yet another word: It attaches “as set forth in
subsection (b)” to the longer phrase—and a verb phrase at
that—“involving a covered security.” Tr. of Oral Arg. 35.
That maneuver has no grammatical basis. (It is as if, in
the example offered above, someone claimed that “as
shown in the picture” modified not the woman, nor even
the umbrella, but instead the in-between verb phrase
“carrying an umbrella.”) The Government is choosing
where to start in the sentence (that is, which words to
——————
  6 The classic example comes from Barnhart v. Thomas, 540 U.S. 20
(2003). The statute at issue provided that a person is disabled if his
impairment is so severe that “he is not only unable to do his previous
work but cannot, considering his age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the
national economy.” Id., at 23 (quoting 42 U.S. C. §423(d)(1)(A)) (em-
phasis altered). Invoking the rule of the last antecedent, we concluded
that the italicized phrase “which exists in the national economy”
modifies only “substantial gainful work,” and not the more distant
“previous work.” See 540 U.S., at 26. Needless to say, that statutory
provision is a far cry from the one at issue here.
                  Cite as: 583 U. S. ____ (2018)            23

                      Opinion of the Court

qualify) based only on what best serves its argument.
  But let us even assume that “as set forth in subsection
(b)” modifies “involving a covered security”: The language
would still fail to explain the Government’s position.
Remember that the Government reads the resulting
phrase (again, “involving a covered security, as set forth in
subsection (b)”) to point only to the forms of wrongful
conduct listed in §§77p(b)(1) and (2)—for example, false
statements or deceptive devices in securities sales. See
supra, at 21. The problem is that no one would describe
those misdeeds with that phrase. If Congress had meant
to refer only to that behavior, rather than to everything in
§77p(b), it would have done two things differently. First,
Congress would have written “as set forth in paragraphs
(b)(1) and (b)(2)” instead of “as set forth in subsection (b)”
as a whole. See supra, at 9 (explaining that when Con-
gress wants to refer only to a particular subsection or
paragraph, it says so). And second, Congress would have
written something like “involving allegations of miscon-
duct,” rather than “involving a covered security”—because
the latter phrase does not even passably describe
§§77(b)(1) and (2)’s catalog of vices. We will not read
“involving a covered security, as set forth in subsection
(b)” to mean “involving allegations of misconduct, as set
forth in paragraphs (b)(1) and (b)(2)” when Congress did
not enact that formulation. See Lozano v. Montoya Alva-
rez, 572 U.S. 1, ___ (2014) (slip op., at 14) (“Given that the
drafters did not adopt that alternative, the natural impli-
cation is that they did not intend” to do so).
  And (finally, we promise) even if we could put out of
mind all these difficulties, the Government’s position runs
aground on §77p(c)’s last clause, which states that re-
moved class actions “shall be subject to subsection (b).”
That clause, properly understood, points toward dismissal
of a removed action. As we earlier explained, and the
Government concedes, Congress enacted §77p(c)’s removal
24       CYAN, INC. v. BEAVER COUNTY EMPLOYEES
                    RETIREMENT FUND                              

                      Opinion of the Court 


provision out of “concern[ ] that state courts would not
adequately enforce” §77p(b)’s state-law class-action prohi-
bition. Brief for United States as Amicus Curiae 3; see
supra, at 5. The idea was to allow removal so that a fed-
eral court could act as a backstop and order a class action’s
dismissal—thereby “subject[ing]” it to §77p(b)’s bar.
Kircher specifically said as much: Section 77p(c) “avails a
defendant of a federal forum in contemplation not of fur-
ther litigation over the merits of a claim brought in state
court, but of termination of the proceedings altogether.”
547 U.S., at 645, n. 12; see supra, at 5. But of course, the
Government contemplates “further litigation”—not “ter-
mination”—of a removed 1933 Act class action. See Brief
for United States as Amicus Curiae 25. That decoupling of
§77p(c)’s linkage between removal and dismissal provides
the last reason to reject the Government’s argument.
   At bottom, the Government makes the same mistake as
Cyan: It distorts SLUSA’s text because it thinks Congress
simply must have wanted 1933 Act class actions to be
litigated in federal court. But this Court has no license
to “disregard clear language” based on an in-
tuition that “Congress must have intended something
broader.” Bay Mills, 572 U. S., at ___ (slip op., at 11)
(internal quotation marks omitted). SLUSA did quite a
bit to “make good on the promise of the Reform Act” (as
Cyan puts it). Brief for Petitioners 20; see supra, at 12–
13. If further steps are needed, they are up to Congress.
                            IV
  SLUSA did nothing to strip state courts of their
longstanding jurisdiction to adjudicate class actions alleg-
ing only 1933 Act violations. Neither did SLUSA author-
ize removing such suits from state to federal court. We
accordingly affirm the judgment below.

                                             It is so ordered.
                 Cite as: 583 U. S. ____ (2018)          25

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

                         APPENDIX

“77p. Additional remedies; limitation on remedies
          .          .          .           .         .
“(b) Class action limitations
   “No covered class action based upon the statutory or
common law of any State or subdivision thereof may be
maintained in any State or Federal court by any private
party alleging—
   “(1) an untrue statement or omission of a material fact
in connection with the purchase or sale of a covered secu-
rity; or
   “(2) that the defendant used or employed any manipula-
tive or deceptive device or contrivance in connection with
the purchase or sale of a covered security.

“(c) Removal of covered class actions
   “Any covered class action brought in any State court
involving a covered security, as set forth in subsection (b)
of this section, shall be removable to the Federal district
court for the district in which the action is pending, and
shall be subject to subsection (b) of this section.
          .           .           .           .        .
“(f ) Definitions
   “For purposes of this section, the following definitions
shall apply:
          .           .           .           .        .
   “(2) Covered class action
   “(A) In general
      “The term “covered class action” means—
   “(i) any single lawsuit in which—
   “(I) damages are sought on behalf of more than 50 per-
sons or prospective class members, and questions of law or
fact common to those persons or members of the prospec-
tive class, without reference to issues of individualized
26       CYAN, INC. v. BEAVER COUNTY EMPLOYEES 

                    RETIREMENT FUND                       

                      Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court 


reliance on an alleged misstatement or omission, predom-
inate over any questions affecting only individual persons
or members; or
  “(II) one or more named parties seek to recover damages
on a representative basis on behalf of themselves and
other unnamed parties similarly situated, and questions of
law or fact common to those persons or members of the
prospective class predominate over any questions affecting
only individual persons or members; or
  “(ii) any group of lawsuits filed in or pending in the
same court and involving common questions of law or fact,
in which—
  “(I) damages are sought on behalf of more than 50 per-
sons; and
  “(II) the lawsuits are joined, consolidated, or otherwise
proceed as a single action for any purpose.
       .           .             .          .            .
“(3) Covered security

  “The term “covered security” means a security that
satisfies the standards for a covered security specified in
paragraph (1) or (2) of section 77r(b) of this title at the
time during which it is alleged that the misrepresentation,
omission, or manipulative or deceptive conduct occurred,
except that such term shall not include any debt security
that is exempt from registration under this subchapter
pursuant to rules issued by the Commission under section
77d(2) of this title.”

“77v. Jurisdiction of offenses and suits

“(a) Federal and State courts; venue; service of
process; review; removal; costs
  “The district courts of the United States and the United
States courts of any Territory shall have jurisdiction of
                 Cite as: 583 U. S. ____ (2018)           27

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

offenses and violations under this subchapter and under
the rules and regulations promulgated by the Commission
in respect thereto, and, concurrent with State and Territo-
rial courts, except as provided in section 77p of this title
with respect to covered class actions, of all suits in equity
and actions at law brought to enforce any liability or duty
created by this subchapter. Any such suit or action may
be brought in the district wherein the defendant is found
or is an inhabitant or transacts business, or in the district
where the offer or sale took place, if the defendant partici-
pated therein, and process in such cases may be served in
any other district of which the defendant is an inhabitant
or wherever the defendant may be found. In any action or
proceeding instituted by the Commission under this sub-
chapter in a United States district court for any judicial
district, a subpoena issued to compel the attendance of a
witness or the production of documents or tangible things
(or both) at a hearing or trial may be served at any place
within the United States. Rule 45(c)(3)(A)(ii) of the Fed-
eral Rules of Civil Procedure shall not apply to a subpoena
issued under the preceding sentence. Judgments and
decrees so rendered shall be subject to review as provided
in sections 1254, 1291, 1292, and 1294 of title 28. Except
as provided in section 77p(c) of this title, no case arising
under this subchapter and brought in any State court of
competent jurisdiction shall be removed to any court of the
United States. No costs shall be assessed for or against
the Commission in any proceeding under this subchapter
brought by or against it in the Supreme Court or such
other courts.”